 1 Thomas P. Mazzucco - 139758
       TMazzucco@mpbf.com
 2 Patrick J. Wingfield - 265140
       PWingfield@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   88 Kearny Street, 10th Floor
 4 San Francisco, CA 94108-5530
   Telephone:     (415) 788-1900
 5 Facsimile:     (415) 393-8087

 6 Attorneys for Claimant
   NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12 UNITED STATES,                                         Case No.: 2:18-cv-00750-KJM-CKD

13             Plaintiff,                                 STIPULATION AND WITHDRAWAL
                                                          OF VERIFIED CLAIM AND ANSWER
14 v.                                                     OF NON-PARTY NORTHERN
                                                          CALIFORNIA MORTGAGE FUND XI,
15 REAL PROPERTY LOCATED AT 6920                          LLC TO VERIFIED COMPLAINT FOR
   KILCONNELL DRIVE, ELK GROVE,                           FORFEITURE IN REM
16 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 116-1410-006-0000,                                Action Filed: April 3, 2018
17                                                        Assigned To: Hon. Kimberly J. Mueller
   REAL PROPERTY LOCATED AT 9297 FIFE                     Referred To: Hon. Carolyn K. Delaney
18 RANCH WAY, ELK GROVE, CALIFORNIA,                      Trial Date: None Set
   SACRAMENTO COUNTY, APN: 127-0990-
19 028-0000,

20 REAL PROPERTY LOCATED AT 9717
   SUTTON POINTE COURT, ELK GROVE,
21 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 132-1110-062-0000,
22
   REAL PROPERTY LOCATED AT 9913
23 JASPER COURT, ELK GROVE,
   CALIFORNIA, SACRAMENTO COUNTY,
24 APN: 122-0690-082-0000,

25 REAL PROPERTY LOCATED AT 4305 SAN
   MARINO COURT, ELK GROVE,
26 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 119-1980-056-0000,
27
   REAL PROPERTY LOCATED AT 8771
28 DILLARD ROAD, WILTON, CALIFORNIA,
                                                  -1-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY               Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC.                                   2:18-cv-00750-KJM-CKD
 1 SACRAMENTO COUNTY, APN: 126-0390-
   002-0000,
 2
   REAL PROPERTY LOCATED AT 4871
 3 WATSEKA WAY, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
 4 APN: 225-1790-028-0000,

 5               Defendants.

 6

 7          IT IS HEREBY STIPULATED by and between the United States, and NORTHERN CALIFORNIA

 8 MORTGAGE FUND XI, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“Claimant”) as follows:

 9          1.      The defendant property subject to this stipulation is as follows (“Defendant Property”):

10 Real property located at 4871 Watseka Way, Sacramento, California 95835, APN: 225-1790-028-0000,

11 including all appurtenances and improvements thereto.

12          2.      On April 3, 2018, the United States of America filed a Verified Complaint for Forfeiture

13 In Rem [Docket No. 1] (“Complaint”) alleging that the Defendant Property, including any right, title and

14 interest in the whole of any lot or tract of land and any appurtenances or improvements thereon, and

15 proceeds traceable thereof, is subject to forfeiture to the United States pursuant to: (a) 18 U.S.C. §

16 981(a)(1)(A); (b) 18 U.S.C. § 981(a)(1)(C); (c) 21 U.S.C. § 881(a)(6); and (d) 21 U.S.C. § 881 (a)(7)

17 because it was used and intended to be used to commit or facilitate a violation of 21 U.S.C. §§ 841 et.

18 seq. and/or were involved in a financial transaction in violation of 18 U.S.C. § 1956(a)(1)(B)(I).

19          3.      At the time the Complaint was filed, the record owner of the Defendant Property was LI

20 J. LIN (“LIN”).

21          4.      On June 4, 2018, Claimant filed a claim in this action alleging a lienholder interest in the

22 Defendant Property [Docket No. 9].

23          5.      On June 25, 2018, Claimant filed an Answer in this action [Docket No. 17].

24          6.      On or about July 2018, the Defendant Property was sold.

25          7.      Notwithstanding the foregoing, Claimant hereby withdraws its claim and Answer filed in

26 the above-captioned case with respect to the Defendant Property.

27          8.      To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United

28 States of America agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the
                                                    -2-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY                     Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC.                                         2:18-cv-00750-KJM-CKD
 1 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is the in rem defendant.

 2         9.      Claimant is hereby removed from the Service List for the above captioned case.

 3         10.     Each party hereto is to bear his, her, and its own costs.

 4

 5 Dated: September _17, 2019
                                                  MURPHY, PEARSON, BRADLEY & FEENEY
 6

 7
                                                  By /s/ Patrick J. Wingfield
 8                                                   Thomas P. Mazzucco
                                                     Patrick J. Wingfield
 9                                                   Kavin A. Williams
                                                     Attorneys for Claimant
10                                                   NORTHERN CALIFORNIA MORTGAGE FUND
                                                     XI, LLC
11

12

13 Date: September _17, 2019                              MCGREGOR W. SCOTT
                                                          United States Attorney
14
                                                   By:    /s/ Kevin C. Khasigian__________________
15                                                        KEVIN C. KHASIGIAN
                                                          Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY                Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC.                                    2:18-cv-00750-KJM-CKD
 1                                                   ORDER

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3         1.      The Stipulation is hereby APPROVED.

 4         2.      Claimant’s claim filed in the above-captioned case on June 4, 2018 and answer filed on

 5 June 25, 2018 as to the Defendant Property are hereby deemed withdrawn.

 6         3.      Pursuant to F.R.C.P. 41(a), Claimant NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC,

 7 A DELAWARE LIMITED LIABILITY COMPANY is hereby dismissed from this action with prejudice.

 8         IT IS SO ORDERED.

 9 Dated: September 23, 2019.

10

11
                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY               Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC.                                   2:18-cv-00750-KJM-CKD
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY         Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XI, LLC.                             2:18-cv-00750-KJM-CKD
